UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                           03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                 JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Thomas Burnett, Sr., et al., v. The Islamic Republic oflran et al., 15 Civ. 9903 (GBD) (SN)

   It is,   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netbum's February 7, 2020, Report and Recommendation (the "Report"), recommending that this

Court grant Plaintiffs' motion and recommending the amounts in which each plaintiff should be

awarded pain and suffering damages (Report ECF No. 5879, at 27-29) is adopted; Plaintiffs'

Motion for Final Judgments (ECF No. 5711) is granted; it is

   ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are awarded

judgment for pain and suffering damages as set forth in Exhibit A; and it is

  ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

   ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages may submit in later stages applications for punitive, economic, and/or other damages

awards that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.
Dated: New York, N ewYork
       February 18, 2020




                            THlS DOCUMENT WAS E!s-rt:RJ0'
                            ON THE DOCKET ON ~ Z O
EXHIBIT A
        George Joseph Bachmann   $7,000,000
2         Mary Ellen Barbieri    $10,000,000
....)      Richard A. Beatty     $10,000,000
4            Jean M. Hunt        $10,000,000
5           David Kletsman       $5,000,000
6            Daniel Kruesi       $5,000,000
7           John R. La Sala      $5,000,000
8           Veronica 0. Li       $5,000,000
9       James Raymond McCarthy   $7,000,000
10       Nancy Marie Morrison    $7,000,000
11        Kofi Osei Nyantakyi    $7,000,000
12          Sharon Premoli       $10,000,000

13          Bryan Rodrigues      $7,000,000

14           Julio Roig, Jr.     $7,000,000

15           Kevin Shaeffer      $12,000,000
16           Donna Singer        $5,000,000

17         Eugenia S. Singer     $10,000,000

18          Lauren A. Smith      $7,000,000
19        Kenneth A. Summers     $10,000,000
20         Michael A. Telesca    $7,000,000
21         Bidiawattie Tewari    $5,000,000

22         Denise Thompson       $5,000,000

23        John Lewis Thurman     $5,000,000

24            Phidia Wong        $10,000,000
